PER CURIAM.
Upon review of respondent’s request for discipline by consent, the disciplinary board’s recommendation of approval of this request and the record filed herein, it is the decision of the court that the disciplinary board’s recommendation be adopted.
Accordingly, it is ordered that Remy F. Gross, II be disciplined by extending his current two year suspension, imposed in In re Remy Gross, II, 594 So.2d 1304 (La.1992), by an additional year, thus providing that the earliest date he could be readmitted to the practice would be March 26, 1995. All costs of this proceeding are assessed to respondent.
KIMBALL, J., not on panel.